a

ms

AQ 3458 (Rev. 02/08/2019) Judgment in a Criminal aoty Case Moat ed)

Eric Cesar Rivera-Navarro

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

United States of America
Vv.

REGISTRATION NO. 85749298

‘THE DEFENDANT:
x] pleaded guilty to count(s) 1 of Complaint

JUDGMENT IN A CRIMINAL CASE

(For Offenses Committed On or After November 1, 1987)

Case Number: 3:19-mj-22354

Emily Crowley

Defendant's Attorney

Bahr

 

 

vane oa nm rene

ae H i

hoa GR

jee OY Py
Ho ‘

 

UCT COURT
PT CF CALIFORNIA
matory

 

C) was found guilty to count(s)
after a plea of not guilty. .

 

 

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section
8:1325

1 The defendant has been found not guilty on count(s)

CL] Count(s)

Nature of Offense .
ILLEGAL ENTRY (Misdemeanor)

_ Count Number(s)
]

 

 

IMPRISONMENT

dismissed on the motion of the United States.

The defendant is hereby. committed to the custody of the United States Bureau of Prisons to be ~

imprisoned for a term of:

2S, TIME SERVED

O

days

 

Xi Assessment: $10 WAIVED & Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

Ci Court recommends defendant be deported/removed with relative,

 

charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

es
Received 7
‘USM

Clerk’s Office Copy

Wednesday, June 12, 2019.

Date of Imposition of Sentence

Ken

HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

3:19-mj-22354

Page 1 a> DL

 

 
